UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7608


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BOBBY ARION DINKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:08-cr-00254-MR-1)


Submitted: July 15, 2021                                          Decided: July 27, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Arion Dinkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Arion Dinkins appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review for

abuse of discretion the district court’s denial of a compassionate release motion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in Dinkins’ case. See

United States v. High, 997 F. 3d 181, 187-91 (4th Cir. 2021). Accordingly, we affirm the

district court’s order. See United States v. Dinkins, No. 3:08-cr-00254-MR-1 (W.D.N.C.

Oct. 5, 2020). We deny Dinkins’ motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2